Citation Nr: 0516972	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-03 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from July 1970 to 
January 1972, from April 1996 to September 1996, and from 
September 1997 to September 1998.  

The present matter comes before the Board of Veterans Appeals 
(Board) on appeal of an August 2001 rating decision, in which 
the RO, inter alia, denied the veteran's claims for service 
connection for a cardiovascular disability and for a left leg 
disability as secondary to the veteran's service-connected 
right knee disability.  The veteran filed a notice of 
disagreement (NOD) in November 2001, and the RO issued a 
statement of the case (SOC) in December 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2003.  

In January 2004, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In an August 2004 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for a 
left knee (left leg) disability effective June 22, 2000.  As 
this action is considered a full grant of the benefit sought 
on appeal with respect to that issue, the issue remaining on 
appeal is limited to that on the title page.  

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in a May 
25, 2005, Informal Hearing Presentation, the veteran's 
representative raised an informal claim for service 
connection for hypertension as secondary to service-connected 
bipolar disorder.  As this issue has not been adjudicated by 
the RO, it is not before the Board; hence, it is referred to 
the RO for appropriate action.  

REMAND

The Board notes that, on his February 2003 VA Form 9, the 
veteran checked a box indicating that he desired a hearing 
before a Member of the Board (Veterans Law Judge) at the RO 
(travel board hearing).  On an "Appeals Hearing Option" 
form, also submitted by the veteran, he checked the box 
requesting a local hearing with an RO Decision Review 
Officer.  A review of the form's language includes a note of 
the various types of hearings the veteran was eligible for to 
include, "Hearings before a Member of [the Board of 
Veterans' Appeals or BVA] visiting the regional office, which 
you have requested."  The form's language also noted that, 
"Even if you first have a local hearing, you can still have 
a BVA hearing."  

As noted above, the veteran had a hearing before RO personnel 
in January 2004.  However, the claims file does not reflect 
that the veteran requested a local hearing in lieu of an 
travel board hearing, or that the veteran has otherwise 
withdrawn his request for a travel board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and to ensure that all 
due process requirements are met, the Board finds that 
veteran must be provided an opportunity to present testimony 
during a travel board hearing, as requested.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the veteran for a 
travel board hearing in accordance with 
his February 2003 request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 2 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




